Title: Abigail Adams to James Lovell, 4 January 1779
From: Adams, Abigail
To: Lovell, James



Dear Sir

Janry. 4 1779


May I be permitted to call of your attention from the important and weighty concerns of State to answer me a Question in which I feel myself interested. I find by some late intelligence which I have collected that there is a New arrangement of the commissioners, Doctor Franklin being appointed Minister plenipotentiary for France, Mr. Lee for Spain. My query is where is my Friend to be placed?
I would fain hope not at a greater Distance than he is at present. The publick service may require a removal, to that service he is devoted, and must attend it where ever it can best be promoted, whilst I must endeavour to act the part allotted to my Sex—patience and submission—a Lesson I ought to be well versed in since I have been so often call’d to the Exercise of it.
I wish to know if any vessels have arrived at the Southard from France by which you have received Letters from my Friend. This day compleats 10 months since he left his own habitation, during the whole of this time I have heard from him only 5 times, his last date 27 of August near four months ago. This is a painfull situation and my patience is sometimes nearly exhausted; I should complain more but that I am conscious I am writing to a Gentleman who lives in the continual practise of mortification and self denial, having already been absent from his family near two years, tho the frequent intercourse by Letters must greatly lessen the pains of absence.
If my Friend should be removed from France it is not likely that I should be able to hear even so often as I have done. The climate is perticularly agreable to his Health and the Manners of the people greatly changed for the better during the present Reign, and their Sentiments both in Religion and politicks are much more liberal than they formerly were).
Since Mr. Thaxter left Philadelphia I have scarcly seen a publick paper, or known any thing that has past in the Capital of America, as it is termd but why I know not unless the residence of your high Mightinesses there should make it so. Some of the Mighty ones of the Earth appear to be at varience and tell sad stories of each other. The publick will not sit down easy from the present disposition which appears among them unless an Eclarismong takes place with regard to the charges exhibited by Mr. Dean. Surely he would not have advanced such articles as he has unless he had the proofs in his Hand’s.
It is a very great misfortune that persons imployd in the most important Departments should be at varience with each other, or should have seperate interests from the publick whom they profess to serve. Ceasars wife ought not to be suspected.
Am I entitled to the journals of Congress, if you think so I should be much obliged to you if you would convey them to me.
I want to be resolved in an other question, what shall we do with our currency? I fear it will be a Hurculean labour to extricate it out of its present forlorn condition. There is a universal uneasiness with regard to it and some are speculating one project, some another.
If the Embargo should cease this month Mr. Lovell will not be unmindfull of his assured Friend and Humble Servant,

Portia

